Exhibit 10.1

Execution Version

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED

SENIOR SECURED SYNDICATED FACILITY AGREEMENT

This AMENDMENT NO. 1, dated as of September 30, 2015 (this “Amendment”), to the
SECOND AMENDED AND RESTATED SENIOR SECURED SYNDICATED FACILITY AGREEMENT is
entered into among GENESEE & WYOMING INC., a Delaware corporation (“GWI”) and RP
ACQUISITION COMPANY TWO, a Delaware corporation (“RP” and, together with GWI,
collectively, the “Domestic Borrowers”), QUEBEC GATINEAU RAILWAY INC., a
corporation constituted under the laws of Quebec, Canada (the “Canadian
Borrower”), GENESEE & WYOMING AUSTRALIA PTY LTD (ACN 079 444 296), a proprietary
limited liability company incorporated under the laws of the Commonwealth of
Australia (the “Australian Borrower”), GWI UK ACQUISITION COMPANY LIMITED, a
company incorporated under the laws of England and Wales (the “UK Borrower”),
ROTTERDAM RAIL FEEDING B.V., a private limited liability company (besloten
vennootschap) incorporated under the laws of the Netherlands with its statutory
seat in Dordrecht, the Netherlands (“Rotterdam Rail Feeding”) and ERS RAILWAYS
B.V., a private limited liability company (besloten vennootschap) incorporated
under the laws of the Netherlands with its statutory seat in Rotterdam, the
Netherlands (“ERS” and together with Rotterdam Rail Feeding, the “European
Borrowers” and, together with the Domestic Borrowers, the Canadian Borrower, the
Australian Borrower and the UK Borrower, the “Borrowers”), the Guarantors, the
Lenders and BANK OF AMERICA, N.A., acting as Administrative Agent, Canadian
Agent, European Agent and UK Agent (collectively in such capacities and
including any successors in such capacities, the “Agents”), and amends the
Second Amended and Restated Senior Secured Syndicated Facility Agreement, dated
as of March 20, 2015 (as amended to the date hereof and as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrowers, the institutions from time to
time party thereto as Lenders (the “Lenders”), the Agents and the Guarantors.
Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement to effect the changes described below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Amendments to the Credit Agreement

The Credit Agreement is, effective as of the Amendment No. 1 Effective Date (as
defined below), hereby amended as follows:



--------------------------------------------------------------------------------

(a) the definition of “Applicable Margin” set forth in §1.1 of the Credit
Agreement is amended by deleting such definition in its entirety and replacing
it with the following:

““Applicable Margin”. For each period commencing on an Adjustment Date through
the date immediately preceding the next Adjustment Date (each, a “Rate
Adjustment Period”), the Applicable Margin shall be the applicable margin set
forth below with respect to the Total Leverage Ratio, as determined for the
fiscal period ending immediately prior to the applicable Rate Adjustment Period
(except for any Rate Adjustment Period beginning on April 1 of any calendar year
for which the Applicable Margin will be determined by reference to the Total
Leverage Ratio for the fiscal period ending on the immediately preceding
December 31).

 

Level

 

Total Leverage Ratio

   Applicable
Floating
Rate
(other than
UK
Overnight
Rate)
Applicable
Margin     Applicable
Offered
Rate, UK
Overnight
Rate,
Letter of
Credit
Applicable
Margin     Commitment
Fee Rate   I  

Greater than or equal to 4.00 to 1.00

     1.250 %      2.250 %      0.300 %  II  

Greater than or equal to 3.25 to 1.00 but less than 4.00 to 1.00

     1.000 %      2.000 %      0.300 %  III  

Greater than or equal to 3.00 to 1.00 but less than 3.25 to 1.00

     0.750 %      1.750 %      0.300 %  IV  

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

     0.500 %      1.500 %      0.250 %  V  

Greater than or equal to 2.00 but less than 2.50 to 1.00

     0.250 %      1.250 %      0.200 %  VI  

Less than 2.00 to 1.00

     0.000 %      1.000 %      0.200 % 

Notwithstanding the foregoing, if the Borrowers fail to deliver any Compliance
Certificate pursuant to §9.4(e), then, for the period commencing on the date
such Compliance Certificate was due pursuant to §9.4(e) through the date such
Compliance Certificate is actually delivered to the Lenders, the Applicable
Margin shall be the highest Applicable Margin set forth above.”

(b) The following definition shall be added to §1.1 of the Credit Agreement
immediately following the definition of “Finance Party”:

““First Amendment Effective Date”. September 30, 2015.”

(c) The following definition shall be added to §1.1 of the Credit Agreement
immediately following the definition of “Security Agreements”:

““Senior Secured Leverage Ratio”. For any Test Period, the ratio of
(a) Consolidated Funded Debt that is secured by a Lien minus, if the applicable
Senior Secured Leverage Ratio covenant level is 3.75 to 1.00 or less, cash and
Cash Equivalents (in each case, free and clear of all liens, other than Liens

 

-2-



--------------------------------------------------------------------------------

permitted pursuant to §10.2), excluding cash and Cash Equivalents that are
listed as “restricted” on the consolidated balance sheet of the GWI and its
Restricted Subsidiaries to (b) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters then most recently ended for which financial
statements have been delivered pursuant to §9.4.”

(d) Clause (c) of §4.2 of the Credit Agreement is amended by replacing the words
“(other than any Disposition of any property permitted by §10.5.3(a) or (b))”
with the words “(other than any Disposition of any property permitted by
§10.5.3(a), (b) or (f))”.

(e) Clause (e) of §10.4 of the Credit Agreement is amended and restated in its
entirety as follows:

“(e) GWI may make other Restricted Payments (i) if at the time of the making of
such Restricted Payment the Total Leverage Ratio on a pro forma basis calculated
as of the end of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to §9.4(a) or 9.4(b) hereof after giving
effect to such Restricted Payments and any borrowings incurred to make such
redemptions and payments is less than 4.00 to 1.00 so long as no Default or
Event of Default shall have occurred and be continuing, and so long as none
would result after giving effect thereto (provided that if such Total Leverage
Ratio is less than 4.00 to 1.00 but greater than or equal to 3.00 to 1.00, the
amount of such Restricted Payments occurring during the period commencing on the
First Amendment Effective Date and ending on the Maturity Date shall (x) not
exceed $300,000,000 and (y) only be permitted if, after giving pro forma effect
to any such Restricted Payment the aggregate amount of cash and Cash Equivalents
of GWI and its Restricted Subsidiaries (in each case, free and clear of all
liens, other than (i) Liens securing the Obligations and (ii) Liens permitted by
§10.2(k), (m), (p), (u) or (v) if such cash and Cash Equivalents subject to such
Liens is otherwise available), excluding cash and Cash Equivalents that are
listed as “restricted” on the consolidated balance sheet of GWI and its
Restricted Subsidiaries, plus the aggregate amount of unused Revolving Loan
Commitments is at least $150,000,000 (other than Revolving Loan Commitments
that, if drawn, would result in the Total Leverage Ratio or Senior Secured
Leverage Ratio exceeding the then-applicable levels of such ratios required
under §11.1 and §11.3), and (ii) in respect of Permitted Preferred Stock in an
amount not to exceed 100% of the net cash proceeds of any issuance of equity
securities of GWI after the Restatement Effective Date,”

(f) §10.4 of the Credit Agreement is amended by deleting clause (g) in its
entirety and replacing it with “(g) [Reserved],”.

(g) §10.5.1 of the Credit Agreement is amended by replacing the word “or” with a
“,” after the words “(3) two or more Restricted Subsidiaries of the Borrowers
with each other” and inserting the words “, (c) Permitted Acquisitions,
(d) Investments permitted by §10.3 or (e) Dispositions permitted by §10.5.3”
before the “.”.

 

-3-



--------------------------------------------------------------------------------

(h) §10.5.3 of the Credit Agreement is amended by deleting the word “and” at the
end of clause (d), replacing the “.” at the end of clause (e) with the phrase“;
and” and adding a new clause (f) at the end of such subsection as follows:

“(f) the Disposition of assets to the extent constituting Investments permitted
by §10.3; provided that (i) such Disposition is on an arm’s-length basis,
(ii) no Default or Event of Default exists or will occur as a result of such
Disposition or sale and (iii) at the time of such Disposition, on a pro forma
basis calculated as of the end of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to §9.4(a) or 9.4(b)
hereof after giving effect to such Disposition or sale GWI and its Subsidiaries
would be in compliance with the covenants set forth in §11 as at the end of and
for the most recently ended fiscal quarter for which financial statements have
been delivered pursuant to §9.4(a) or 9.4(b) hereof.”

(i) §11.1 of the Credit Agreement is amended and restated in its entirety as
follows:

“11.1 Total Leverage Ratio

The Borrowers will not permit the Total Leverage Ratio to exceed 4.50 to 1.00 as
of the last day of any fiscal quarter.

(j) §11 of the Credit Agreement is amended by adding the following §11.3 at the
end thereof:

“11.3 Senior Secured Leverage Ratio

The Borrowers will not permit the Senior Secured Leverage Ratio as of the last
day of any fiscal quarter ending during the periods specified below to exceed
the corresponding ratio set forth below:

 

Period

   Maximum
Senior
Secured
Leverage
Ratio  

Restatement Effective Date through June 30, 2016

     4.50 to 1.00   

September 30, 2016 through March 31, 2017

     4.25 to 1.00   

June 30, 2017 through September 30, 2017

     4.00 to 1.00   

December 31, 2017 through March 31, 2018

     3.75 to 1.00   

June 30, 2018 and thereafter

     3.50 to 1.00   

 

-4-



--------------------------------------------------------------------------------

; provided that if the Borrowers consummate any Material Acquisition, the Senior
Secured Leverage Ratio provided in this §11.1 shall be tested at a level 0.50
higher than the applicable level for the applicable quarter following the date
of such Material Acquisition for the next four fiscal quarters; provided further
that in no event shall the Senior Secured Leverage Ratio specified in this §11.1
exceed 4.50 to 1.00.”

(k) Clause (p)(ii) of §14.1 is replaced in its entirety by the following:

“(ii) during any period of twelve consecutive calendar months, individuals who
were directors of GWI on the first day of such period shall cease to constitute
a majority of the board of directors of GWI who were neither (x) nominated or
approved by the Board of directors of GWI nor (y) appointed by directors so
nominated or approved,”

(l) Clause (p)(iii) of §14.1 is replaced in its entirety by the following:

“(iii) any of the Borrowers shall at any time own directly or indirectly less
than 100% of the shares of the Capital Stock of each of their Restricted
Subsidiaries, as adjusted pursuant to any stock split, stock dividend or
recapitalization or reclassification of the capital of such Person, except as
(x) otherwise consented to by the Applicable Lenders, (y) permitted by §10.5,
and (z) otherwise described in §8.17;”

(m) Clause (a)(ii) of §16.11 is replaced in its entirety by the following:

“(ii) upon the sale, transfer or other disposition of such property, whether or
not a Disposition (including as part of or in connection with any sale, transfer
or disposition permitted hereunder), to any Person other than another Loan Party
(it being understood that to the extent any such property is sold, transferred
or disposed of from a U.S. Loan Party to a Loan Party that is not a U.S. Loan
Party, such property may no longer secure any U.S. Obligations),”.

Section 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied by the Borrowers or waived by the Agents (the “Amendment No. 1
Effective Date”):

(a) Executed Counterparts. The Agents shall have received this Amendment, duly
executed by the Borrowers, the Guarantors, the Agents, each Lender that consents
to this Amendment and any Replacement Lenders, if applicable;

(b) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing, either on the
date hereof or on the Amendment No. 1 Effective Date;

(c) Representations and Warranties. The representations and warranties of the
Borrowers and their Subsidiaries contained in §8 of the Credit

 

-5-



--------------------------------------------------------------------------------

Agreement and Section 3 of this Amendment or the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Amendment or the Credit Agreement shall be true in all material respects at and
as of the Amendment No. 1 Effective Date (except to the extent of changes
resulting from transactions contemplated or permitted by this Amendment, the
Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Amendment or the Credit
Agreement and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse to the Agents and the Lenders,
and to the extent that such representations and warranties relate expressly to
an earlier date); provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided further, however, that
references therein to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended hereby and after giving effect to the consents and
waivers set forth herein;

(d) Officer’s Certificate. GWI shall have provided a certificate signed by an
authorized officer of GWI certifying as to the satisfaction of the conditions
set forth in paragraphs (b) and (c) of this Section 2; and

(e) Consenting Lender Fees. GWI shall have paid a consent fee (the “Consent
Fee”) to the Administrative Agent, for the ratable account of the Applicable
Lenders (as defined below), equal to 0.10% of the aggregate outstanding
principal amount of Term Loans plus 0.10% of the aggregate amount of Revolving
Loan Commitments of the Applicable Lenders. “Applicable Lender” shall mean each
Lender that has delivered an executed counterpart of this Amendment prior to
5:00 p.m., New York City time, on September 28, 2015 or such later date and time
specified by the Borrower and notified in writing to the Lenders by the
Administrative Agent

(f) Fees and Expenses Paid. The Borrowers shall have reimbursed the
Administrative Agent for, or paid directly, all fees, costs and expenses
incurred by the Administrative Agent’s counsels in connection with the closing
of the Amendment and otherwise owed to Administrative Agent’s counsels pursuant
to the Loan Documents and all other fees payable under that certain Engagement
Letter, dated as of September 21, 2015 between GWI and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

Section 3. Representations and Warranties

On and as of the Amendment No. 1 Effective Date, after giving effect to this
Amendment, the Borrowers hereby represent and warrant to the Agents and each
Lender as follows:

(a) the execution, delivery and performance of this Amendment to which the
Borrowers and any of their Restricted Subsidiaries that are party hereto and the
transactions contemplated hereunder (i) are within the corporate or other
authority of such Person, (ii) have been duly authorized by all necessary
corporate or other proceedings, (iii) do not and will not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which such Person is subject or any

 

-6-



--------------------------------------------------------------------------------

judgment, order, writ, injunction, license or permit applicable to any such
Person unless such conflict, breach or contravention would not have a Material
Adverse Effect and (iv) do not conflict with any provision of the Governing
Documents of, or any agreement or other material instrument binding upon any
such Person;

(b) the execution and delivery of this Amendment by each of the Loan Parties
will result in valid and legally binding obligations of such Person, enforceable
against each such Loan Party in accordance with the terms and provisions hereof,
except as enforceability is limited by the effects of any Debtor Relief Laws
(other than the Canada Transportation Act) or, solely in respect of the European
Borrower or any European Guarantor, the Debtor Relief Reservations, and except
to the extent that (i) the exercise of certain remedies under the Loan Documents
may be subject to compliance with the ICC Termination Act of 1995, as amended,
and other applicable governmental regulations and (ii) availability of the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought; and

(c) the execution, delivery and performance by each of the Loan Parties party to
this Amendment does not require the approval, consent, order, authorization or
license by, or giving of notice to, or filing with, or taking of any other
action with respect to, any Governmental Authority of any jurisdiction
(including, without limitation, the STB), or other fiscal, monetary or other
authority, under any provision of any laws or governmental rules, regulations,
orders, or decrees of any jurisdiction or the central bank of any jurisdiction
or other fiscal, monetary or other authority applicable to or binding on any
Loan Party except such other actions, consents, approvals, registrations or
filings of which the failure to be obtained or made would not reasonably be
expected to have a Material Adverse Effect.

Section 4. Waivers

The Required Lenders agree, solely in connection with the entry into this
Amendment, to waive the requirements of §9.16(b) of the Credit Agreement.

Section 5. Fees and Expenses

Each of the Borrowers agrees to pay in accordance with the terms of §17 of the
Credit Agreement all reasonable out-of-pocket costs and expenses of the Agents
in connection with the preparation, reproduction, execution and delivery of this
Amendment (including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of counsel for the Agents with respect thereto).

Section 6. Reference to the Effect on the Loan Documents

(a) As of the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the

 

-7-



--------------------------------------------------------------------------------

Credit Agreement shall be read together and construed as a single instrument.
Each of the table of contents and lists of Exhibits and Schedules of the Credit
Agreement, as applicable, shall be amended to reflect the changes made in this
Amendment as of the Amendment No. 1 Effective Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrowers, the Co-Lead Arrangers or the Agents under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.

(d) This Amendment is a Loan Document.

Section 7. Reaffirmation

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under the Credit Agreement, as applicable, and its grant of Liens on
the Collateral to secure the Obligations pursuant to the Collateral Documents.

Section 8. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
facsimile or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Amendment.

Section 9. Governing Law

THIS AMENDMENT IS A CONTRACT UNDER THE LAW OF THE STATE OF NEW YORK AND SHALL,
PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

Section 10. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement among the parties hereto, except when used to reference a section. Any
reference to the number

 

-8-



--------------------------------------------------------------------------------

of a clause, subclause or subsection of any Loan Document immediately followed
by a reference in parenthesis to the title of the section of such Loan Document
containing such clause, subclause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such section, the reference to the title shall govern absent
manifest error. If any reference to the number of a section (but not to any
clause, sub-clause or subsection thereof) of any Loan Document is followed
immediately by a reference in parenthesis to the title of a section of any Loan
Document, the title reference shall govern in case of direct conflict absent
manifest error.

Section 11. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 12. Severability

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 13. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 14. Jurisdiction; Waiver of Jury Trial

The jurisdiction and waiver of right to trial by jury provisions in §§ 22 and 26
of the Credit Agreement are incorporated herein by reference mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, representatives and general partners thereunto
duly authorized, as of the date first written above.

 

BORROWERS:

    GENESEE & WYOMING INC.     By:   /s/ Thomas D. Savage       Name:   Thomas
D. Savage       Title:   Vice President, Corporate Development and Treasurer    
RP ACQUISITION COMPANY TWO     By:   /s/ Thomas D. Savage       Name:   Thomas
D. Savage       Title:   Vice President and Treasurer     QUEBEC GATINEAU
RAILWAY INC.     By:   /s/ Thomas D. Savage       Name:   Thomas D. Savage      
Title:   Vice President     GWI UK ACQUISITION COMPANY LIMITED     By:   /s/
Matthew O. Walsh       Name:   Matthew O. Walsh       Title:   Director    
ROTTERDAM RAIL FEEDING B.V.     By:   /s/ Matthew O. Walsh       Name:   Matthew
O. Walsh       Title:   Director     ERS RAILWAYS B.V.     By:   /s/ Russell
Mears       Name:   Russell Mears       Title:   Managing Director

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

Executed for GENESEE & WYOMING AUSTRALIA PTY LTD in accordance with section 127
of the Corporations Act 2001 (Cwlth) by:     /s/ Greg Pauline     /s/ Michael
Morris Signature of director     Signature of director/secretary Greg Pauline  
  Michael Morris Name of director (print)     Name of director (print)

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

U.S. GUARANTORS:     ALABAMA & GULF COAST RAILWAY LLC     AN RAILWAY, L.L.C.    
ARIZONA & CALIFORNIA RAILROAD COMPANY     ARIZONA EASTERN RAILWAY COMPANY    
ARKANSAS LOUISIANA & MISSISSIPPI RAILROAD COMPANY     ARKANSAS MIDLAND RAILROAD
COMPANY, INC.     ATLANTIC AND WESTERN RAILWAY, LIMITED PARTNERSHIP     ATLAS
RAILROAD CONSTRUCTION, LLC     BAUXITE & NORTHERN RAILWAY COMPANY     BUFFALO &
PITTSBURGH RAILROAD, INC.     CAGY INDUSTRIES, INC.     CALIFORNIA NORTHERN
RAILROAD COMPANY     CASCADE AND COLUMBIA RIVER RAILROAD COMPANY     CENTRAL
OREGON & PACIFIC RAILROAD, INC.     CENTRAL RAILROAD COMPANY OF INDIANAPOLIS    
CHATTAHOOCHEE BAY RAILROAD, INC.     CHATTAHOOCHEE INDUSTRIAL RAILROAD    
CHATTOOGA & CHICKAMAUGA RAILWAY CO.     COLUMBUS & CHATTAHOOCHEE RAILROAD, INC.
    COLUMBUS AND GREENVILLE RAILWAY COMPANY     COMMONWEALTH RAILWAY,
INCORPORATED     CONECUH VALLEY RAILWAY, L.L.C.     CONNECTICUT SOUTHERN
RAILROAD, INC.     CORPUS CHRISTI TERMINAL RAILROAD, INC.     DALLAS, GARLAND &
NORTHEASTERN RAILROAD, INC.     DELPHOS TERMINAL COMPANY, INC.     EAST
TENNESSEE RAILWAY, L.P.     EASTERN ALABAMA RAILWAY, LLC     EMONS INDUSTRIES,
INC.     EMONS RAILROAD GROUP, INC.     EMONS TRANSPORTATION GROUP, INC.    
FIRST COAST RAILROAD INC.     FORDYCE AND PRINCETON R.R. CO.     GALVESTON
RAILROAD, L.P.     GENESEE & WYOMING RAILROAD SERVICES, INC.     By:   /s/
Thomas D. Savage     Name:   Thomas D. Savage     Title:   Vice President and
Treasurer

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

U.S. GUARANTORS:

(CONTINUED)

 

GENESEE AND WYOMING RAILROAD COMPANY

GEORGIA CENTRAL RAILWAY, L.P.

GEORGIA SOUTHWESTERN RAILROAD, INC.

GOLDEN ISLES TERMINAL RAILROAD, INC.

GRANITE STATE TRANSLOADING INC.

GRIZZARD TRANSFER COMPANY, INC.

GWI CANADA, INC.

GWI INTERNATIONAL LLC

GWI LEASING CORPORATION

GWI RAIL MANAGEMENT CORPORATION

HILTON & ALBANY RAILROAD, INC.

HURON AND EASTERN RAILWAY COMPANY, INC.

ILLINOIS & MIDLAND RAILROAD, INC.

INDIANA & OHIO RAIL CORP.

INDIANA & OHIO RAILWAY COMPANY

INDIANA SOUTHERN RAILROAD, LLC

KIAMICHI RAILROAD COMPANY L.L.C.

KWT RAILWAY, INC.

KYLE RAILROAD COMPANY

KYLE RAILWAYS, LLC

LITTLE ROCK & WESTERN RAILWAY, L.P.

LOUISIANA & DELTA RAILROAD, INC.

LUXAPALILA VALLEY RAILROAD, INC.

MAINE INTERMODAL TRANSPORTATION, INC.

MARQUETTE RAIL, LLC

MARYLAND MIDLAND RAILWAY, INC.

MERIDIAN & BIGBEE RAILROAD, L.L.C.

MID-MICHIGAN RAILROAD, INC.

MISSOURI & NORTHERN ARKANSAS RAILROAD COMPANY, INC.

NEW ENGLAND CENTRAL RAILROAD, INC.

NEW STATESRAIL HOLDINGS, LLC

NORTH CAROLINA & VIRGINIA RAILROAD COMPANY, LLC

OHIO AND PENNSYLVANIA RAILROAD COMPANY

OHIO CENTRAL RAILROAD, INC.

OHIO SOUTHERN RAILROAD, INC.

OTTER TAIL VALLEY RAILROAD COMPANY, INC.

PALM BEACH RAIL HOLDING, INC.

PAWNEE TRANSLOADING COMPANY, INC.

By:   /s/ Thomas D. Savage Name:   Thomas D. Savage Title:   Vice President and
Treasurer

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

U.S. GUARANTORS:

(CONTINUED)

 

PHOENIX LOGISTICS LTD.

PLAINVIEW TERMINAL COMPANY

POINT COMFORT & NORTHERN RAILWAY COMPANY

PORTLAND & WESTERN RAILROAD, INC.

PUGET SOUND & PACIFIC RAILROAD

RAIL LINE HOLDINGS #1, INC.

RAIL LINK, INC.

RAIL PARTNERS, L.P.

RAIL SWITCHING SERVICES, LLC

RAIL TRANSPORTATION SOLUTIONS INC.

RAILAMERICA AUSTRALIA II, LLC

RAILAMERICA CONTRACT SWITCHING SERVICES, INC.

RAILAMERICA EQUIPMENT CORP.

RAILAMERICA HOLDING SERVICES, INC.

RAILAMERICA OPERATIONS SHARED SERVICES, INC.

RAILAMERICA OPERATIONS SUPPORT GROUP, INC.

RAILAMERICA TRANSPORTATION CORP.

RAILAMERICA, INC.

RAILINK ACQUISITION, INC.

RAILROAD DISTRIBUTION SERVICES, INC.

RAILTEX DISTRIBUTION SERVICES, INC.

RAILTEX, INC.

RAPID CITY, PIERRE & EASTERN RAILROAD, INC.

RICEBORO SOUTHERN RAILWAY, LLC

ROCHESTER & SOUTHERN RAILROAD, INC.

ROCHESTER SWITCHING SERVICES INC.

ROCKDALE, SANDOW & SOUTHERN RAILROAD COMPANY

RP ACQUISITION COMPANY ONE

SALT LAKE CITY SOUTHERN RAILROAD COMPANY, INC.

SAN DIEGO & IMPERIAL VALLEY RAILROAD COMPANY, INC.

SAN JOAQUIN VALLEY RAILROAD CO.

SAN PEDRO TRAILS, INC.

SAVANNAH PORT TERMINAL RAILROAD, INC.

SOUTH BUFFALO RAILWAY COMPANY

SOUTH CAROLINA CENTRAL RAILROAD COMPANY, LLC

SOUTH EAST RAIL, INC.

ST. LAWRENCE & ATLANTIC RAILROAD COMPANY

STATESRAIL II RAILROAD, LLC

STATESRAIL, LLC

SUMMIT VIEW, INC.

SWKR OPERATING CO., INC.

By:   /s/ Thomas D. Savage Name:   Thomas D. Savage Title:   Vice President and
Treasurer

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

U.S. GUARANTORS:

(CONTINUED)

 

TALLEYRAND TERMINAL RAILROAD COMPANY, INC.

TAZEWELL & PEORIA RAILROAD, INC.

THE ALIQUIPPA & OHIO RIVER RAILROAD CO.

THE BAY LINE RAILROAD, L.L.C.

THE CENTRAL RAILROAD COMPANY OF INDIANA

THE COLUMBUS & OHIO RIVER RAIL ROAD COMPANY

THE MAHONING VALLEY RAILWAY COMPANY

THE MASSENA TERMINAL RAILROAD COMPANY

THE PITTSBURGH & OHIO CENTRAL RAILROAD COMPANY

THE PRESCOTT AND NORTHWESTERN RAILROAD COMPANY

THE WARREN & TRUMBULL RAILROAD COMPANY

THE YOUNGSTOWN BELT RAILROAD COMPANY

THREE NOTCH RAILWAY, L.L.C.

TOLEDO, PEORIA & WESTERN RAILWAY CORP.

TOMAHAWK RAILWAY, LIMITED PARTNERSHIP

TRANSRAIL HOLDINGS, LLC

TRANSRAIL NORTH AMERICA, LLC

UTAH RAILWAY COMPANY

VALDOSTA RAILWAY, L.P.

VENTURA COUNTY RAILROAD COMPANY

WARREN & SALINE RIVER RAILROAD COMPANY

WELLSBORO & CORNING RAILROAD, LLC

WESTERN KENTUCKY RAILWAY, L.L.C.

WILLAMETTE & PACIFIC RAILROAD, INC.

WILMINGTON TERMINAL RAILROAD, LIMITED PARTNERSHIP

WIREGRASS CENTRAL RAILWAY, L.L.C.

YORK RAIL LOGISTICS, INC.

YORK RAILWAY COMPANY

YOUNGSTOWN & AUSTINTOWN RAILROAD, INC.

By:   /s/ Thomas D. Savage Name:   Thomas D. Savage Title:   Vice President and
Treasurer

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

AUSTRALIAN GUARANTORS:

 

Executed for GWI HOLDINGS PTY LTD in accordance with section 127 of the
Corporations Act 2001 (Cwlth) by:     /s/ Greg Pauline     /s/ Michael Morris
Signature of director     Signature of director/secretary Greg Pauline    
Michael Morris Name of director (print)     Name of director (print)

 

Executed for GWI HOLDINGS NO. 2 PTY LTD in accordance with section 127 of the
Corporations Act 2001 (Cwlth) by:     /s/ Greg Pauline     /s/ Michael Morris
Signature of director     Signature of director/secretary Greg Pauline    
Michael Morris Name of director (print)     Name of director (print)

 

Executed for VIPER LINE PTY LIMITED in accordance with section 127 of the
Corporations Act 2001 (Cwlth) by:     /s/ Greg Pauline     /s/ Michael Morris
Signature of director     Signature of director/secretary Greg Pauline    
Michael Morris Name of director (print)     Name of director (print)

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

AUSTRALIAN GUARANTORS:

(CONTINUED)

 

Executed for S A RAIL PTY LIMITED in accordance with section 127 of the
Corporations Act 2001 (Cwlth) by:     /s/ Greg Pauline     /s/ Michael Morris
Signature of director     Signature of director/secretary Greg Pauline    
Michael Morris Name of director (print)     Name of director (print)

 

Executed for GENESEE & WYOMING AUSTRALIA EASTERN PTY LTD in accordance with
section 127 of the Corporations Act 2001 (Cwlth) by:     /s/ Greg Pauline    
/s/ Michael Morris Signature of director     Signature of director/secretary
Greg Pauline     Michael Morris Name of director (print)     Name of director
(print)

 

Executed for GWA (NORTH) PTY LTD in accordance with section 127 of the
Corporations Act 2001 (Cwlth) by:     /s/ Greg Pauline     /s/ Michael Morris
Signature of director     Signature of director/secretary Greg Pauline    
Michael Morris Name of director (print)     Name of director (print)

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

AUSTRALIAN GUARANTORS:

(CONTINUED)

 

Executed for FLA COAL SERVICES PTY LTD in accordance with section 127 of the
Corporations Act 2001 (Cwlth) by:     /s/ Adam Cunliffe     /s/ Russell Mears
Signature of director     Signature of director/secretary Adam Cunliffe    
Russell Mears Name of director (print)     Name of director (print)

 

Executed for FREIGHTLINER AUSTRALIA COAL HAULAGE PTY LTD in accordance with
section 127 of the Corporations Act 2001 (Cwlth) by:     /s/ Adam Cunliffe    
/s/ Russell Mears Signature of director     Signature of director/secretary Adam
Cunliffe     Russell Mears Name of director (print)     Name of director (print)

 

Executed for FREIGHTLINER AUSTRALIA PTY LTD in accordance with section 127 of
the Corporations Act 2001 (Cwlth) by:     /s/ Adam Cunliffe     /s/ Russell
Mears Signature of director     Signature of director/secretary Adam Cunliffe  
  Russell Mears Name of director (print)     Name of director (print)

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

AUSTRALIAN GUARANTORS:

(CONTINUED)

 

Executed for G&W AUSTRALIA HOLDINGS LP. acting by its general partner, GWI
INTERNATIONAL B.V.:     /s/ Richard O’Donnell     /s/ Ronald Volder Signature  
  Signature Richard O’Donnell     Ronald Volder Name(print)     Name(print)
Managing Director A     Managing Director B Title (print)     Title (print)

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

CANADIAN GUARANTORS:

 

GENESEE & WYOMING CANADA INC. By:   /s/ Thomas D. Savage   Name:   Thomas D.
Savage   Title:   Vice President HURON CENTRAL RAILWAY INC. By:   /s/ Thomas D.
Savage   Name:   Thomas D. Savage   Title:   Vice President KÉRAIL INC. By:  
/s/ Thomas D. Savage   Name:   Thomas D. Savage   Title:   Vice President ST.
LAWRENCE & ATLANTIC RAILROAD (QUEBEC) INC. By:   /s/ Thomas D. Savage   Name:  
Thomas D. Savage   Title:   Vice President MIRABEL RAILWAY INC. By:   /s/ Thomas
D. Savage   Name:   Thomas D. Savage   Title:   Vice President SERVICES
FERROVIAIRES DE L’ESTUAIRE INC. By:   /s/ Thomas D. Savage   Name:   Thomas D.
Savage   Title:   Vice President WESTERN LABRADOR RAIL SERVICES INC. By:   /s/
Thomas D. Savage   Name:   Thomas D. Savage   Title:   Vice President

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

CANADIAN GUARANTORS:

(CONTINUED)

 

WESTERN LABRADOR RAILWAY (2013) INC. By:   /s/ Thomas D. Savage   Name:   Thomas
D. Savage   Title:   Vice President CAPE BRETON & CENTRAL NOVA SCOTIA RAILWAY
LIMITED By:   /s/ Thomas D. Savage   Name:   Thomas D. Savage   Title:   Vice
President GODERICH-EXETER RAILWAY COMPANY LIMITED By:   /s/ Thomas D. Savage  
Name:   Thomas D. Savage   Title:   Vice President KNOB LAKE & TIMMINS RAILWAY
COMPANY INC. By:   /s/ Thomas D. Savage   Name:   Thomas D. Savage   Title:  
Vice President RAILINK CANADA LTD. By:   /s/ Thomas D. Savage   Name:   Thomas
D. Savage   Title:   Vice President RAILTEX CANADA, INC. By:   /s/ Thomas D.
Savage   Name:   Thomas D. Savage   Title:   Vice President

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

CANADIAN GUARANTORS:

(CONTINUED)

 

TROIS-RIVIÈRES TRAILERS INC./REMORQUES TROIS-RIVIÈRES INC. By:   /s/ Thomas D.
Savage   Name:   Thomas D. Savage   Title:   Vice President RAILCARE INC. By:  
/s/ Thomas D. Savage   Name:   Thomas D. Savage   Title:   Vice President

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

EUROPEAN GUARANTORS:

 

GENESEE & WYOMING C.V. Represented by its general partner, GWI International
LLC, By:   /s/ Richard O’Donnell   Name:   Richard O’Donnell   Title:   Managing
Director GWI HOLDING B.V. By:   /s/ Matthew O. Walsh   Name:   Matthew O. Walsh
  Title:   Managing Director A By:   /s/ Ronald Volder   Name:   Ronald Volder  
Title:   Managing Director B GWI INTERNATIONAL B.V. By:   /s/ Richard O’Donnell
  Name:   Richard O’Donnell   Title:   Managing Director A By:   /s/ Ronald
Volder   Name:   Ronald Volder   Title:   Managing Director B RAIL FEEDING
SOLUTIONS B.V. By:   /s/ Ronald Volder   Name:   Ronald Volder   Title:  
Managing Director A By:   /s/ Matthew O. Walsh   Name:   Matthew O. Walsh  
Title:   Managing Director B

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

EUROPEAN GUARANTORS:

(CONTINUED)

 

BELGIUM RAIL FEEDING BVBA By:   /s/ Matthew O. Walsh   Name:   Matthew O. Walsh
  Title:   Manager

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

EUROPEAN GUARANTORS:

(CONTINUED)

 

FREIGHTLINER DE GMBH By:   /s/ Paul Smart   Name:   Paul Smart   Title:  
Management Board Member ERS EUROPEAN RAILWAYS GMBH By:   /s/ Frank M. Schuhholz
  Name:   Frank M. Schuhholz   Title:   Director

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

EUROPEAN GUARANTORS:

(CONTINUED)

 

FREIGHTLINER MAINTENANCE EUROPE SP. Z.O.O. By:   /s/ Paul Smart   Name:   Paul
Smart   Title:   Management Board Member By:   /s/ Krzysztof Wróbel   Name:  
Krzysztof Wróbel   Title:   Management Board Member FREIGHTLINER PL SP. Z.O.O.
By:   /s/ Paul Smart   Name:   Paul Smart   Title:   As Above By:   /s/
Krzysztof Wróbel   Name:   Krzysztof Wróbel   Title:   As Above KOLEJE WSCHODNIE
SP. Z.O.O. By:   /s/ Krzysztof Wróbel   Name:   Krzysztof Wróbel   Title:   As
Above By:   /s/ Konstantin Skorik   Name:   Konstantin Skorik   Title:  
Management Board Member RAIL SERVICES EUROPE SP. Z.O.O. By:   /s/ Paul Smart  
Name:   Paul Smart   Title:   Management Board Member By:   /s/ Krzysztof Wróbel
  Name:   Krzysztof Wróbel   Title:   Management Board Member

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

UK GUARANTORS:

 

GWI UK HOLDING LIMITED By:   /s/ Thomas D. Savage   Name:   Thomas D. Savage  
Title:   Director FREIGHTLINER ACQUISITIONS LTD By:   /s/ Darren Leigh   Name:  
Darren Leigh   Title:   Director FREIGHTLINER GROUP LTD By:   /s/ Darren Leigh  
Name:   Darren Leigh   Title:   Director FREIGHTLINER HEAVY HAUL LTD By:   /s/
Darren Leigh   Name:   Darren Leigh   Title:   Director FREIGHTLINER LTD By:  
/s/ Darren Leigh   Name:   Darren Leigh   Title:   Director FREIGHTLINER
MAINTENANCE LTD By:   /s/ Darren Leigh   Name:   Darren Leigh   Title:  
Director

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

UK GUARANTORS:

(CONTINUED)

 

FREIGHTLINER MIDDLE EAST LTD By:   /s/ Darren Leigh   Name:   Darren Leigh  
Title:   Director FREIGHTLINER RAILPORTS LIMITED By:   /s/ Darren Leigh   Name:
  Darren Leigh   Title:   Director MANAGEMENT CONSORTIUM BID LTD By:   /s/
Darren Leigh   Name:   Darren Leigh   Title:   Director RAILINVEST ACQUISITIONS
LTD By:   /s/ Darren Leigh   Name:   Darren Leigh   Title:   Director RAILINVEST
HOLDING COMPANY LTD By:   /s/ Darren Leigh   Name:   Darren Leigh   Title:  
Director UK BULK HANDLING SERVICES LTD By:   /s/ Darren Leigh   Name:   Darren
Leigh   Title:   Director

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

AGENTS:     BANK OF AMERICA, N.A., as Administrative Agent, European Agent and
UK Agent     By:   /s/ Ronaldo Naval       Name:   Ronaldo Naval       Title:  
Vice President     BANK OF AMERICA, N.A., acting through its Canada branch, as
Canadian Agent     By:   /s/ Medina Sales de Andrade       Name:   Medina Sales
de Andrade       Title:   Vice President

 

[Signature Page to GWI Amendment No. 1]



--------------------------------------------------------------------------------

FORM OF

LENDER SIGNATURE PAGE

 

[LENDER], as a Lender By:       Name:     Title:   [If a second signature is
necessary By:       Name:     Title:   ]

 

[Signature Page to GWI Amendment No. 1]